Citation Nr: 0101827	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-18 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back pain with narrowing at L4-5, evaluated as 10 percent 
disabling prior to September 13, 1999, and as 20 percent 
disabling from September 13, 1999.

2.  Entitlement to an increased evaluation for post operative 
residuals of a left torn medial meniscus with degenerative 
joint disease (DJD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to June 
1995.

This appeal arose from a May 1999 rating decision of the 
Fargo, North Dakota, Department of Veterans Affairs (VA), 
Regional Office (RO), which confirmed and continued the 10 
percent evaluations assigned to the low back and left knee 
disabilities.  In September 1999, the veteran testified at a 
personal hearing at the RO; in January 2000, the hearing 
officer issued a decision, in which the evaluation assigned 
to the low back disability was increased to 20 percent, 
effective September 13, 1999.  This decision also confirmed 
the 10 percent evaluation assigned to the left knee disorder.  
Supplemental statements of the case issued in May and July 
2000 continued the evaluations currently assigned.  

Because the hearing officer issued a decision which assigned 
an effective date of September 13, 1999 for the increased (20 
percent) disability evaluation assigned for the service-
connected low back disability, which does not cover the 
entire period pending since the claim for increase, the issue 
of an increased evaluation for the low back disability has 
been characterized as noted on the title page.

A review of the substantive appeal received in July 2000 
suggests that the veteran is attempting to raise a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  As this issue is not inextricably intertwined 
with an issue on appeal, and has not been properly prepared 
for appellate review at this time, it is hereby referred to 
the RO for appropriate action.


REMAND

The veteran has alleged that his service-connected low back 
and left knee disabilities are more disabling than the 
current disability evaluations would suggest.  He has stated 
that he suffers from constant low back and left knee pain.  
He referred to trouble bending and lifting due to his back 
complaints and to difficulties using his knee to help in 
lifting.  Moreover, he has asserted that these conditions 
have interfered with his ability to work.  Therefore, he 
contends that increased disability evaluations are warranted.

A review of the record shows that the veteran was last 
examined by VA in November 1999.  Despite his assertions that 
his low back and left knee disorders have hampered his 
ability to obtain and retain employment, there is no 
objective opinion of record as to the effect that these 
disabilities have upon his ability to work.  Moreover, the 
veteran has sought treatment for his knee and his low back 
disabilities subsequent to this examination, suggesting that 
the conditions may have worsened.  However, the veteran has 
not been re-examined subsequent to the claimed worsening of 
disability. 

The record further indicates that the veteran has repeatedly 
referred to the interference with his ability to work caused 
by both the left knee and low back disabilities.  However, 
there is no indication that the RO ever considered submitting 
this case to the Under Secretary for Benefits or to the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), nor does the statement of the 
case or the subsequent supplemental statements of the case 
refer to consideration of this regulation.

Finally, the veteran has alleged that he suffers from 
numbness around the site of the surgical scar on his left 
knee.  Despite these complaints, the RO has never considered 
whether or not the veteran is entitled to a separate 
evaluation for the medial meniscectomy scar.  

Under the circumstances of this case, the Board finds that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
complete VA orthopedic and surgical 
examinations in order to fully evaluate 
the service-connected disabilities of 
chronic low back pain with narrowing at 
L4-5 and post operative residuals of a 
left torn medial meniscus with DJD.  The 
claims folder should be made available to 
the examiners to review in conjunction 
with the examination(s), and the 
examiner(s) are asked to indicate in the 
examination report(s) that she/he has 
reviewed the claims folder.  

All indicated special tests are to be 
performed and the orthopedic examination 
must include range of motion testing.  
The orthopedic examiner should note the 
range of motion of the low back and the 
left knee.  The examiner must obtain 
active and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee joint or the 
low back are used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.  The examiner 
should provide a complete rationale for 
all conclusions reached and explain any 
loss of mobility reported in the above 
examination.

The surgical examination should indicate 
whether the scar resulting from the 
service-connected medial meniscectomy is 
tender and painful on objective 
demonstration or is poorly nourished with 
repeated ulceration.

The examiners must then render a joint 
opinion as to the effect that the 
veteran's service-connected disabilities 
of chronic low back pain with narrowing 
at L4-5 and post operative residuals of a 
left torn medial meniscus with DJD have 
upon his ability to obtain and maintain 
gainful employment.

2.  Once the above development has been 
completed, the RO should readjudicate the 
veteran's claims for increased 
evaluations for the service-connected 
chronic low back pain with narrowing at 
L4-5 and post operative residuals of a 
left torn medial meniscus with DJD.

3.  The RO should then review the record 
and determine whether the veteran is 
entitled to separate rating and 
compensation for a surgical scar on the 
left knee.

4.  The RO should also rule on whether or 
not submission of the veteran's claims 
file to the appropriate authority for 
consideration of an extraschedular 
evaluation for the service-connected 
chronic low back pain with narrowing at 
L4-5 and post operative residuals of a 
left torn medial meniscus with DJD 
pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) is appropriate.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The veteran-
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



